IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40702
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

COURTNEY RODELL SIMS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:96-CR-120-2
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Courtney Rodell Sims appeals his guilty-plea conviction for

possession with intent to distribute crack cocaine in violation

of 21 U.S.C. § 841(a)(1).   Sims contends that the district court

clearly erred in refusing to reduce his offense level for his

minor or minimal role in the offense pursuant to U.S. Sentencing

Guidelines § 3B1.2.   Because Sims was sentenced based on only the

actual amount of cocaine involved in the charged offense and not

the entire amount involved in the drug conspiracy, Sims was not

entitled to a reduction in his base offense level under § 3B1.2

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40702
                                -2-

even if his role in the larger conspiracy may have been minor or

minimal.   See United States v. Flucas, 99 F.3d 177, 181 (5th Cir.

1996), cert. denied, 117 S. Ct. 1097 (1997); United States v.

Atanda, 60 F.3d 196, 199 (5th Cir. 1995).

     AFFIRMED.